Matter of Estate of Ralph W. Burrows (2022 NY Slip Op 04272)





Matter of Estate of Ralph W. Burrows


2022 NY Slip Op 04272


Decided on July 1, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2022

PRESENT: WHALEN, P.J., SMITH, LINDLEY, AND CURRAN, JJ. (Filed July 1, 2022.) 


MOTION NO. (969/21) CA 20-01042.

[*1]IN THE MATTER OF THE ESTATE OF RALPH W. BURROWS, ALSO KNOWN AS R.W. BURROWS, ALSO KNOWN AS RALPH WILLIAM BURROWS, ALSO KNOWN AS BILL BURROWS, DECEASED. JI TING WANG BURROWS, ALSO KNOWN AS JANE BURROWS, AND EVAN DREYFUSS, PETITIONERS-RESPONDENTS; MARCIA BURROWS, AS GUARDIAN OF AVA BURROWS AND AUDREY BURROWS, RESPONDENT-APPELLANT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.